Opinion filed August 23, 2007 















 








 




Opinion filed August 23, 2007 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-07-00239-CV 
                                                    __________
 
                IN THE INTEREST OF A.T., M.T., AND S.T., CHILDREN
 

 
                                          On
Appeal from the 35th District Court
 
                                                          Brown
  County, Texas
 
                                             Trial Court Cause No. CV 06-06-252
 

 
                                             M
E M O R A N D U M   O P I N I O N
Rue
Terpening has filed in this court a motion to dismiss this appeal.  The motion is granted, and the appeal is
dismissed.
 
PER
CURIAM
 
August 23, 2007
Panel
consists of:  Wright, C.J.,
McCall, J., and Strange, J.